PER CURIAM:
Albert James Gomes and his wife, Arlene Maria Gomes, natives and citizens of Bangladesh, petition for review of an order of the Board of Immigration Appeals (“Board”) denying their motion to reconsider. We have reviewed the record and the Board’s order and conclude that the Board did not abuse its discretion in denying the motion. See 8 C.F.R. § 1003.2(a), (b) (2013). We therefore deny the petition for review. See In re: Gomes (B.I.A.Feb.27, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

PETITION DENIED.